                       Case 2:15-bk-28443-NB
                                 UNITED STATESDoc 502 FiledOF
                                              DEPARTMENT    06/14/19
                                                              JUSTICE Entered 06/14/19 09:37:40                                                                 Desc
                                               Main Document     Page 1 of 27
                                             OFFICE OF THE UNITED STATES TRUSTEE
                                               CENTRAL DISTRICT OF CALIFORNIA
In Re:
   Cloudbreak Entertainment Inc
                                                                                      Case Number:             2:15-bk-28443
                                                                                      Operating Report Number:          42
                                                                Debtor(s).            For the Month Ending:    May 31, 2019

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                           A. (GENERAL ACCOUNT*) (CNB xxxxxx6540)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                        5,728,638.75

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                             5,564,377.09
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             164,261.66

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                                    0.00
   Accounts Receivable - Pre-filing                                                                                     0.00
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                       164,261.66

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)        0.00
   Disbursements (from page 2)                     42,990.60

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                             42,990.60

7. ENDING BALANCE:                                                                                                                                121,271.06

8. General Account Number(s):                                                    xxxxx6540

    Depository Name & Location:                                                  City National Bank, 400 N Roxbury Dr, Beverly Hills, CA 90210



* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                         Page 1 of 18
                        Case 2:15-bk-28443-NB      Doc 502
                                    TOTAL DISBURSEMENTS       Filed 06/14/19
                                                        FROM GENERAL ACCOUNT FOREntered  06/14/19 09:37:40
                                                                                 CURRENT PERIOD                                                              Desc
                                                    Main Document        Page 2 of 27
   Date             Check                                                                                                        *Amount       **Amount
 mm/dd/yyyy         Number               Payee or DIP account                                          Purpose                  Transfered     Disbursed      Amount
      5/1/2019          1282    Bungalow Properties                           May 2019 Rent                                                       2,500.00       2,500.00
      5/1/2019          1283    Paychex                                       Inv 2019042500 dated 4/25/19                                           73.95          73.95
      5/2/2019          1284    AT&T Mobility                                 Statement date 4/26/19                                                199.53         199.53
      5/2/2019          1285    Television Academy                            Dues 5/1/19 - 4/30/2020                                               295.00         295.00
      5/6/2019          1286    American Express Corporate Card               Statement date 4/24/19                                              3,581.26       3,581.26
      5/7/2019          1287    Los Angeles Times                             Subscription thru 6/24/19                                             128.56         128.56
      5/9/2019          1288    Feedwire                                      inv 0044698 dated 5/7/19                                                3.24           3.24
      5/9/2019          1289    Gibson, Dunn & Crutcher LLP                   Mediation Services thru 4/30/19                                    16,895.87      16,895.87
     5/15/2019          1290    Gordon, Fishburn Major                        inv B24657 dated 4/30/19 April 2019                                 2,000.00       2,000.00
     5/15/2019          1291    Los Angeles County Tax Collector              Personal Property Taxes 7/1/19 - 6/30/2020                            646.52         646.52
     5/22/2019          1292    Conrad Riggs                                  May 2019 Distribution                                              16,666.67      16,666.67
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                                                                                                     0.00
                                                                                 TOTAL DISBURSEMENTS THIS PERIOD:                       0.00     42,990.60     $42,990.60
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                               Page 2 of 18
                    Case 2:15-bk-28443-NB DocACCOUNT
                                     GENERAL  502 Filed(CNB
                                                        06/14/19  Entered 06/14/19 09:37:40
                                                            xxxxx6540)                                                 Desc
                                            Main Document   Page 3 of 27
                                          BANK RECONCILIATION

                           Bank statement Date:                 5.31.2019                 Balance on Statement:   $121,271.06

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount
                                                                                                       $0.00




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $121,271.06
                                                                           Page 3 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
           Case 2:15-bk-28443-NB    Doc 502
                        I. CASH RECEIPTS  ANDFiled 06/14/19 Entered 06/14/19 09:37:40
                                              DISBURSEMENTS                             Desc
                                     Main Document     Page 4 of 27
                              B. (PAYROLL ACCOUNT) (N/A)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                              0.00

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                        0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                             0.00

7. ENDING BALANCE:                                                                 0.00

8. PAYROLL Account Number(s):

  Depository Name & Location:




                                           Page 4 of 18
          Case DISBURSEMENTS
        TOTAL  2:15-bk-28443-NB FROM
                                  Doc PAYROLL
                                      502 FiledACCOUNT
                                                06/14/19 FOR
                                                          Entered 06/14/19
                                                              CURRENT      09:37:40
                                                                        PERIOD        Desc
                                   Main Document    Page 5 of 27


  Date      Check
mm/dd/yyyy Number         Payee                          Purpose              Amount
                    N/A




                                          Page 5 of 18
                                     TOTAL DISBURSEMENTS THIS PERIOD:                 0.00
                     Case 2:15-bk-28443-NBPAYROLL
                                             Doc 502  Filed 06/14/19
                                                   ACCOUNT   (N/A)   Entered 06/14/19 09:37:40                         Desc
                                              Main Document     Page 6 of 27
                                           BANK RECONCILIATION

                           Bank statement Date:                                             Balance on Statement:

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                            0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                            0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                              $0.00
                                                                                 Page 6 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
           Case 2:15-bk-28443-NB   Doc 502AND
                        I. CASH RECEIPTS     Filed 06/14/19 Entered 06/14/19 09:37:40
                                               DISBURSEMENTS                            Desc
                                     Main Document     Page 7 of 27
                             C. (MONEY MARKET ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                         4,039,544.76

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                500,000.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                       3,539,544.76

4. RECEIPTS DURING CURRENT PERIOD:                                            773,247.29
   Accounts Receivable - Post-filing                       772,442.84
   Interest Income                                             804.45
5. BALANCE:                                                                 4,312,792.05

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                              0.00

7. ENDING BALANCE:                                                          4,312,792.05

8. MONEY MARKET Account Number(s):                    127520216

  Depository Name & Location:                City National Bank
                                             Beverly Hills, CA 90210




                                           Page 7 of 18
         Case
      TOTAL    2:15-bk-28443-NB
            DISBURSEMENTS       Doc
                             FROM   502 MARKET
                                  MONEY   Filed 06/14/19 Entered
                                                    ACCOUNT    FOR06/14/19
                                                                   CURRENT 09:37:40
                                                                              PERIOD Desc
                                  Main Document     Page 8 of 27


  Date      Check
mm/dd/yyyy Number          Payee                        Purpose                 Amount




                                         Page 8 of 18
                                       TOTAL DISBURSEMENTS THIS PERIOD:               0.00
                     Case 2:15-bk-28443-NB                       Doc 502ACCOUNT
                                                                   TAX    Filed 06/14/19 Entered 06/14/19 09:37:40     Desc
                                                                  Main Document     Page 9 of 27
                                                               BANK RECONCILIATION

                           Bank statement Date:                                             Balance on Statement:   $0.00

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                            0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                            0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                              $0.00
                                                                                 Page 9 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
            Case 2:15-bk-28443-NB                              Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40                 Desc
                                                                Main Document    Page 10 of 27

                                                MONEY MARKET ACCOUNT
                                                 BANK RECONCILIATION
                                              CNB Account # XXXXX0216
                           Bank statement Date:   5.31.2019       Balance on Statement:                         $4,312,792.05

Plus deposits in transit (a):
                                                                       Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                          $4,312,792.05

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                               Page 10 of 18
                    Case 2:15-bk-28443-NB    Doc 502 SCHEDULE
                                      I. D SUMMARY    Filed 06/14/19  Entered 06/14/19 09:37:40
                                                                OF CASH                                                                     Desc
                                              Main Document     Page 11 of 27
ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                  General Account:                                121,271.06
                                                                   Payroll Account:                                     0.00
                                                                      Tax Account:                                      0.00
    *Other Accounts:                                          Money Market Account                              4,312,792.05


       *Other Monies:
                                                        **Petty Cash (from below):                                            0.00

TOTAL CASH AVAILABLE:                                                                                                                4,434,063.11


Petty Cash Transactions:
        Date                                 Purpose                                                            Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions



                                                                               Page 11 of 18
             Case 2:15-bk-28443-NB  Doc 502 TO
                    II. STATUS OF PAYMENTS   Filed 06/14/19
                                               SECURED       Entered 06/14/19
                                                          CREDITORS,  LESSORS 09:37:40         Desc
                                     Main Document     Page 12 of 27
                          AND OTHER PARTIES TO EXECUTORY CONTRACTS

                             Frequency of Payments
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment                       Total Due
Bungalow Properties LLC Monthly                             $2,500.00




                                                                          TOTAL DUE:                   0.00


                                              III. TAX LIABILITIES

FOR THE REPORTING PERIOD: NOVEMBER 1, 2017 TO NOVEMBER 30, 2017
                                              Gross Sales Subject to Sales Tax:                        0.00
                                                            Total Wages Paid:                          0.00

                                                      Total Post-Petition                Date Delinquent
                                                       Amounts Owing Amount Delinquent    Amount Due
                             Federal Withholding                 0.00             0.00
                             State Withholding
                             FICA- Employer's Share
                             FICA- Employee's Share
                             Federal Unemployment
                             Sales and Use
                             Real Property
                    Other:                                       0.00
                                           TOTAL:Page 12 of 18   0.00             0.00
                            Case 2:15-bk-28443-NB
                                           IV. AGING OFDoc 502 PAYABLE
                                                       ACCOUNTS Filed 06/14/19   Entered 06/14/19 09:37:40
                                                                       AND RECEIVABLE                                                                                                             Desc
                                                        Main Document     Page 13 of 27
                                                                                                                                    *Accounts Payable                      Accounts Receivable
                                                                                                                                       (Itemized)                     Pre-Petition     Post-Petition
                                                                                                                    30 days or less       775,362.27
                                                                                                                      31 - 60 days
                                                                                                                      61 - 90 days
                                                                                                                     91 - 120 days
                                                                                                                    Over 120 days                                               0.00
                                                                                                                          TOTAL:          775,362.27                            0.00              0.00

                            Itemized:
                            Professional Fees:
                                                                   Brentwood Management Group                                                         58,539.75
                                                                   Pachulski Stang Ziehl & Jones LLP                                                 545,383.54
                                                                   Browne George Ross LLP                                                            171,438.98
                                                                                  Total Accrued Professional Fees                                    775,362.27

                                                                                        V. INSURANCE COVERAGE

                                                                                                                                                 Amount of          Policy Expiration   Premium Paid
                                                                                          Name of Carrier                                        Coverage                 Date          Through (Date)
                                    General Liability New York Marine & General                                                                        $1,000,000          3/13/2019          3/13/2019
                               Worker's Compensation
                                            Casualty
                                             Vehicle
                Others:


                                                                      VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                                   (TOTAL PAYMENTS)

 Quarterly Period                                                                                                                                                                       Quarterly Fees
  Ending (Date)                 Total Disbursements                                        Quarterly Fees                                         Date Paid           Amount Paid        Still Owing
       31-Dec-2015                                1,653.84                                                                   325.00                 11-Jan-2016               325.00              0.00
       31-Mar-2016                               20,040.95                                                                   650.00                28-Apr-2016                650.00              0.00
        30-Jun-2016                               9,667.77                                                                   325.00                27-Oct-2016                325.00              0.00
       30-Sep-2016                               42,816.42                                                                   650.00                  4-Oct-2016               650.00              0.00
       31-Dec-2016                              734,490.16                                                                 4,875.00                  5-Jan-2017             4,875.00              0.00
       31-Mar-2017                               31,242.67                                                                   650.00                18-Apr-2017                650.00              0.00
        30-Jun-2017                              19,175.52                                                                   650.00                 17-Jul-2017               650.00              0.00
       30-Sep-2017                               17,955.98                                                                   650.00                16-Oct-2017                650.00              0.00
       31-Dec-2017                              701,030.09                                                                 4,875.00                  8-Jan-2018             4,875.00              0.00
       31-Mar-2018                               45,612.58                                                                   650.00                13-Apr-2018                650.00              0.00
        30-Jun-2018                              63,088.63                                                                   650.00                 13-Jul-2018               650.00              0.00
       30-Sep-2018                               84,986.80                                                                   975.00                  9-Oct-2018               975.00              0.00
       31-Dec-2018                               23,385.00                                                                   650.00                  7-Jan-2019               325.00              0.00
                                                                                                                                                   22-Mar-2019                325.00
      31-Mar-2019                  60,083.28                                        650.00                                                         16-Apr-2019                650.00              0.00
** - (note regarding Q2 2016, the $325 payment sent was mis-applied. The $325                                                                                                                     0.00
 has been returned to Cloudbreak Entertainment Inc during the first week of October                                                                                                               0.00
 Cloudbreak Entertainment Inc has re-issued the Q2 2016 Trustee payment                                                                                                                           0.00
 on October 27, 2016                                                                                                                                                                              0.00
*** (note regarding Q4 2018, certain expenses were reimbursed to the corporation                                                                                                                  0.00
 for expenses incurred and paid in late Q4 2017 and 2018. These reimbursements                                                                                                                    0.00
 were netted against the current quarter actual expenses, resulting in a credit or                                                                                                                0.00
 negative balance referenced above)                                                                                                                                                               0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                         17,225.00                                        17,225.00               0.00
                                                                                                              Page 13 of 18
* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report
                     Case 2:15-bk-28443-NB  Doc
                                  VII SCHEDULE OF502 Filed 06/14/19
                                                  COMPENSATION   PAIDEntered 06/14/19 09:37:40
                                                                     TO INSIDERS                                                         Desc
                                             Main Document     Page 14 of 27
                                                           Date of Order                                                                Gross
                                                            Authorizing                                                            Compensation Paid
             Name of Insider                               Compensation                           *Authorized Gross Compensation   During the Month
none




                                            VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                             Amount Paid
             Name of Insider                               Compensation                                    Description             During the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                                                                                   Page 14 of 18
                     Case 2:15-bk-28443-NB    Doc 502AND
                                         IX. PROFIT    Filed
                                                         LOSS06/14/19  Entered 06/14/19 09:37:40
                                                               STATEMENT                                                  Desc
                                               Main Document     Page 15 of 27
                                                                  (ACCRUAL BASIS ONLY)

                                                                                                    Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                 772,442.84             5,953,184.84
   Less: Returns/Discounts                                                                   0.00                     0.00
                                                           Net Sales/Revenue           772,442.84             5,953,184.84

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                        0.00                      0.00

Gross Profit                                                                           772,442.84             5,953,184.84

    Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees
  Payroll Taxes
  Other Taxes (Itemize)                                                                   646.52                 42,136.74
  Depreciation and Amortization
  Outside Services                                                                          73.95                 2,548.35
  Rent Expense - Real Property                                                           2,500.00                98,500.00
  Lease Expense - Personal Property
  Insurance                                                                                                      17,840.28
  Real Property Taxes
  Telephone and Utilities                                                                 309.00                   7,636.56
  Repairs and Maintenance
  Travel and Entertainment (Itemize)                                                     1,009.73                30,196.94
  Miscellaneous Operating Expenses (Itemize)                                            21,784.73             2,360,580.67
                              Total Operating Expenses                                  26,323.93             2,559,439.54
                                      Net Gain/(Loss) from Operations                  746,118.91             3,393,745.30

Non-Operating Income:
  Interest Income                                                                         804.45                   8,780.18
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                           Total Non-Operating income                                     804.45                   8,780.18

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                        0.00                      0.00

NET INCOME/(LOSS)                                                                      746,923.36             3,402,525.48
(Attach exhibit listing all itemizations required above)
                                                                       Page 15 of 18
           Case 2:15-bk-28443-NB                           Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40         Desc
                                                            Main Document    Page 16 of 27

                                                   IX.1 PROFIT AND LOSS STATEMENT
                                                              (ACCRUAL BASIS ONLY)

                                                                                                 Cumulative Post-Petition

Operating Expenses:
  Other Taxes (Itemize) :
  California franchise tax                                                                0.00                24,368.58
  City of Santa Monica license                                                                                14,085.42
  Personal Property Taxes                                                              646.52                  3,682.74
                            Total Other Taxes Expenses                                 646.52                 42,136.74

    Travel and Entertainment (Itemize)
       Entertainment                                                                   828.44                 17,416.46
       Travel                                                                          181.29                 12,780.48


                           Total Travel and Entertaiment Expenses                     1,009.73                30,196.94

    Miscellaneous Operating Expenses (Itemize)
      Bank Fees                                                                                                1,552.47
      Payroll Processor Fee                                                                                      811.55
      Trustee Fees                                                                                            17,225.58
      Auto Expense                                                                      93.50                  1,284.31
      Dues and Subscriptions                                                           438.51                  6,479.38
      Miscellaneous                                                                                              480.00
      Pension Administrator Expense                                                                           20,200.00
      Exhibit Expense                                                                                          3,793.50
      Medical                                                                                                    325.50
      Office Expense                                                                  2,230.41                24,093.84
      Publicity                                                                                                  426.44
      Promotion                                                                                                  498.33
      Records & Tapes                                                                    83.94                 8,375.08
      Research                                                                           42.50                   217.36
      Management Fees                                                                 2,000.00               207,017.00
      Legal Expense                                                                  16,895.87             2,067,800.33

                          Total Miscallaneous Operating Expenses                     21,784.73             2,360,580.67
(Attach exhibit listing all itemizations required above)




                                                                  Page 16 of 18
                Case 2:15-bk-28443-NB    Doc 502
                                    X. BALANCE      Filed 06/14/19 Entered 06/14/19 09:37:40
                                                SHEET                                                    Desc
                                          Main
                                   (ACCRUAL    Document
                                            BASIS ONLY)       Page 17 of 27

ASSETS
  Current Assets:
  Unrestricted Cash                                              4,434,063.11
  Restricted Cash
  Accounts Receivable                                                     0.00
  Inventory
  Notes Receivable                                                    7,500.00
  Prepaid Expenses
  Other (Itemize)
                                        Total Current Assets                            4,441,563.11

Property, Plant, and Equipment                                     280,729.96
Accumulated Depreciation/Depletion                                (271,795.05)
                       Net Property, Plant, and Equipment                                    8,934.91

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize) (ART)                                            10,580.00
                                          Total Other Assets                               10,580.00
TOTAL ASSETS                                                                            4,461,078.02

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                       0.00
   Taxes Payable                                                          0.00
   Notes Payable
   Professional fees
      Brentwood Management Group                                    58,539.75
      Pachulski Stang Ziehl & Jones LLP                            545,383.54
      Browne George Ross LLP                                       171,438.98
   Secured Debt
   Other (Itemize)
                             Total Post-petition Liabilities                              775,362.27

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities (note A below)                         14,721,016.50
   Other (Itemize)
                               Total Pre-petition Liabilities                          14,721,016.50
TOTAL LIABILITIES                                                                      15,496,378.77

EQUITY:
  Pre-petition Owners’ Equity                                   (14,421,159.56)
  Post-petition Profit/(Loss)                                     3,402,525.48
  Direct Charges to Equity                                          (16,666.67)
TOTAL EQUITY                                                                           (11,035,300.75)

TOTAL LIABILITIES & EQUITY                                                              4,461,078.02

Note A -the amount includes claims asseted by Layne Britton, Debra West,
 Munger Tolles & Olsen and Conrad Riggs wich are, in each case,
                                                            Page disputed,
                                                                 17 of 18 contingent
 and/or unliquidated.
              Case 2:15-bk-28443-NB                    Doc 502 XI.Filed 06/14/19 Entered 06/14/19 09:37:40
                                                                   QUESTIONNAIRE                                                              Desc
                                                        Main Document       Page 18 of 27
                                                                                                                                         No                  Yes
1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized
   by the court? If "Yes", explain below:                                                                                                 X


                                                                                                                                         No                  Yes
2. Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers,
   directors, principals, or other insiders without appropriate authorization? If "Yes", explain below:                                   X


3.
     State what progress was made during the reporting period toward filing a plan of reorganization



     dŚĞƉĂƌƚŝĞƐŚĂǀĞĞŶƚĞƌĞĚŝŶƚŽĂŽƵƌƚĂƉƉƌŽǀĞĚƐƚŝƉƵůĂƚŝŽŶ΀Ŭƚ͘ηϰϴϬ΁ƉƌŽǀŝĚŝŶŐĨŽƌĂƐƚĂŶĚƐƚŝůůŝŶƚŚĞďĂŶŬƌƵƉƚĐǇĐĂƐĞ
     ƵŶƚŝůƚŚĞĞĂƌůŝĞƌŽĨĞŶƚƌǇŽĨĂdƌŝĂůŽƵƌƚ:ƵĚŐŵĞŶƚ;ĂƐĚĞĨŝŶĞĚŝŶƚŚĞƐƚŝƉƵůĂƚŝŽŶͿŽƌEŽǀĞŵďĞƌϴ͕ϮϬϭϵ͘




4.
     Describe potential future developments which may have a significant impact on the case:




5. Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period.
                                                                                                                                         No                  Yes
6. Did you receive any exempt income this month, which is not set forth in the operating report? If "Yes", please set
   forth the amounts and sources of the income below.                                                                                     X




I,   Conrad Riggs
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating
     report and that the information contained herein is true and complete to the best of my knowledge.




          -XQH
         ________________________                                                                               ___________________________________
                                                                                                                 __________________________________
         Date                                                              Page 18 of 18                                Principal for debtor-in-possession
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 19 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 20 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 21 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 22 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 23 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 24 of 27
Case 2:15-bk-28443-NB   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40   Desc
                         Main Document    Page 25 of 27
        Case 2:15-bk-28443-NB                   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40                                      Desc
                                                 Main Document    Page 26 of 27



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
150 California Street, 15th Floor, San Francisco, CA 94111

A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 42 FOR
THE PERIOD ENDING MAY 31, 2019 will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 14, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 14, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Cloudbreak Entertainment, Inc.                                                    Office of the United States Trustee
c/o Brentwood Management Group                                                    Dare Law, Esq.
11812 San Vicente Blvd., Ste. 200                                                 915 Wilshire Blvd.
Los Angeles, CA 90049                                                             Suite 1850
                                                                                  Los Angeles, CA 90017

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 JUNE 14, 2019 PATRICIA JEFFRIES                                                              /S/ PATRICIA JEFFRIES
 Date                           Printed Name                                                  Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_SF:95450.1 06080/002
        Case 2:15-bk-28443-NB                   Doc 502 Filed 06/14/19 Entered 06/14/19 09:37:40                                      Desc
                                                 Main Document    Page 27 of 27


In re: Cloudbreak Entertainment
Case No. 2:15-bk-28443-NB

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
        Philip D Dracht pdracht@fabianlaw.com
        Razmig Izakelian razmigizakelian@quinnemanuel.com
        Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net;gabby@wsrlaw.net
        Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Jennifer L Nassiri jennifernassiri@quinnemanuel.com
        Shahin Rezvani shahinrezvani@quinnemanuel.com
        Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Daniel J Weintraub dan@wsrlaw.net,
         vinnet@ecf.inforuptcy.com;brian@wsrlaw.net;gabby@wsrlaw.net
        Eric D Winston ericwinston@quinnemanuel.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_SF:95450.1 06080/002
